DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 14-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Major et al. (hereinafter ‘Major’, Pub. No. 2017/0208369) in view of Loheide et al. (hereinafter ‘Loheide’, Pub. No. 2019/0141367).

Regarding claims 1, 8 and 15, Major teaches a system (with corresponding method and non-transitory machine readable medium) (Fig. 1, data processing 100) comprising: 
one or more processing devices; and memory communicatively coupled with and readable by the one or more processing devices and having stored therein processor-readable instructions which, when executed by the one or more processing devices ([0024]-[0026]), cause the one or more processing devices to perform:  
receiving a first content item that comprises audio content and video content ([0025]; [0026]); 
processing the first content item to detect a set of one or more video characteristics of the video content and/or a set of one or more audio characteristics of the audio content ([0021]; [0022]; [0026]-[0029]; [0034]-[0037]);  
analyzing the set of one or more video characteristics of the video content and/or the set of one or more audio characteristics of the audio content to identify the first content item as corresponding to a service provider system ([0021]; [0022]; [0026]-[0029]; [0034]-[0037]);  
transferring the first content item for display with an endpoint media device ([0045]-[0048]; [0051]-[0053]);  
processing at least one electronic signal received by the processing system that is indicative of execution of at least one operation of a set of one or more operations relating to one or more images of the first content item consequent to the display of the first content with the endpoint media device ([0057]; [0059]-[0061]);  
mapping the at least one electronic signal to the content item based at least in part on identifying the set of one or more operations as facilitated by the first content item; responsive to the mapping of the at least one electronic signal to the first content item, identifying a second content item as being particularized to the first content item ([0057]; [0059]-[0064]); and  
transferring the second content item so that the second content item is accessible with the endpoint media device ([0051]-[0054]).
On the other hand, Major does not explicitly teach
where the set of one or more operations corresponds to initiating an interactive process based at least in part on one or more selections of one or more user-selectable options presented by the first content item. 

However, in an analogous art, Loheide teaches a system that allows dynamic insertion of non-programming targeted content on live/streaming content ([0009]; [0017]; [0026]; [0031]). The system, using multiple types of data in order to customize or alter content with targeted content. The system uses data schedules, rights, user preferences, ([0035]; [0036]); audience, trending data ([0043]), etc., for dynamically inserting content. Additionally, the content is dynamically affected by the interactions of the user; as for example, his/her selections of displayed options ([0046]; [0048]; [0051]; [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Major’s invention with Loheide’s feature of transmitting requests of additional content after user’s interaction with the content for the benefit of allowing users to obtain information of his/her interest at a specific time.
Regarding claims 2, 9 and 16, Major and Loheide teach where the processing system is remote from the endpoint media device (Major: processing systems, i.e. 144, 105, 130, etc. are remote to playback devices 120 and 127, Fig. 1) and the transferring the content item for display with the endpoint media device comprising transmitting the content item via one or more networks to endpoint media device (Major: [0030]-[0032]; [0036]-[0038]; [0045]).

  Regarding claims 3 and 10, Major and Loheide teach where the endpoint media device comprises at least part of the processing system and the transferring the content item for display with the endpoint media device comprising outputting the content item for display with a display device included in the endpoint media device and/or communicatively coupled to the endpoint media device (Major: [0052]; [0053]; [0063]).

Regarding claims 4, 11 and 17, Major and Loheide teach further comprising:  
aggregating, based at least in part on the processing the at least one electronic signal, a set of observation data corresponding to indications of detected operations associated with the endpoint media device and mapped to a set of one or more content items, the set of one or more content items comprising the first content item (Major: [0064]-[0068]); and  
where the identifying the second content item as being particularized to the first content item is based at least in part on the set of observation data (Major: [0054]; [0068]).

Regarding claims 7, 14 and 20, Major and Loheide teach where:  
the processing the first content item to detect the set of one or more audio characteristics of the audio content of the first content item comprises recognizing dialogue from the audio content (Major: [0026]-[0029]);  
the set of one or more audio characteristics of the audio content comprises at least a portion of the recognized dialogue (Major: [0028]; [0041]); and  
the analyzing the set of one or more audio characteristics of the audio content to identify the first content item as corresponding to the service provider system is based at least in part on the at least the portion of the recognized dialogue (Major: [0026]-[0029]; [0041]; [0042]). 

Claims 5, 6, 12, 13, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Major et al. (hereinafter ‘Major’, Pub. No. 2017/0208369) in view of Loheide et al. (hereinafter ‘Loheide’, Pub. No. 2019/0141367) in further view of Mallinson et al. (hereinafter ‘Mallinson’, Pub. No. 2011/0246495).

Regarding claims 5, 12 and 18, Major and Loheide teach all limitations of the claims they depend on. On the other hand, they do not explicitly teach where:  
the processing the first content item to detect the set of one or more video characteristics of the video content of the first content item comprises recognizing text represented by one or more images of the video content;
the set of one or more video characteristics of the video content comprises the at least a portion of the recognized text;  
the analyzing the set of one or more video characteristics of the video content to identify the first content item as corresponding to the service provider system is based at least in part on the at least the portion of the recognized text.  

However, in an analogous art, Mallinson teaches a system that intends to recognize content and provide additional content to the user device (Abstract; [0021]; [0024]-[0028]). Mallinson teaches that the user device can capture fingerprints or pieces of the presented television content and send it to the provider server for matching to a database for identification. Mallinson teaches that uses different methods for identification, including using OCR of the frames to identify text shown, including the recognition of webpage links presented in order to identify advertisements ([0024]-[0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Major and Loheide’s invention with Mallinson’s feature of recognizing text and URL links to match and identify video content for the benefit of recognizing commercials and include or provide additional/supplemental information to the user and/or monitoring whether or not a user watched a commercial for further targeting of the advertisement marketing.

Regarding claims 6, 13 and 19, Major, Loheide and Mallinson teach where the recognizing the text represented by the one or more images of the video content comprises recognizing a uniform resource identifier, and the recognized text comprises the uniform resource identifier (Mallinson: [0028]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449. The examiner can normally be reached M-F: Mostly 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-2721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR S PARRA/Primary Examiner, Art Unit 2421